MARION PUSHIA                                           IN THE

               v.                                       COURT OF APPEALS

STATE OF MARYLAND                                       OF MARYLAND

                                                        No. 94

                                                        September Term, 2016



                                                ORDER
       Upon the Joint Motion to Remand Case for Further Proceedings Pursuant to Maryland

Code, Criminal Procedure Article §8-201, it is this 21st day of December, 2017, by the Court of

Appeals of Maryland, ORDERED:


       1.           The present appeal is remanded to the Circuit Court for Baltimore County.


       2.           The State of Maryland shall preserve all biological evidence currently in its

possession relating to the case of State of Maryland v. Marion Pushia, Case No. 03-K-93-4172,

including, to the extent available, biological evidence collected by Greater Baltimore Medical

Center on October 16, 1993, that was referenced in the report of Rudiger Breitenecker, M.D.


       3.           The Circuit Court for Baltimore County shall stay proceedings pursuant to

Appellant Marion Pushia's petition pursuant to Maryland Code, Criminal Procedure Article §8-

201 until Mr. Pushia shall notify the Court in writing that he has funds available for the costs of

DNA testing of biological evidence in the possession of the State of Maryland that he seeks to

have tested.

       4.           Upon receipt of Mr. Pushia's notification pursuant to Paragraph 3, above, and

verification that Mr. Pushia has sufficient funds available for the costs of the DNA testing he is
seeking, the Circuit Court shall hold a hearing to determine what items shall be tested and, if

necessary, the terms and conditions of such testing, and order DNA testing pursuant to Maryland

Code, Criminal Procedure Article §8-201(d).


                                                  /s/ Clayton Greene, Jr.
                                                         SENIOR JUDGE